James River Coal Company 901 East Byrd Street Suite 1600 Richmond, Virginia 23219-4529 804-780-3000 September 21, 2010 VIA EDGAR AND FACSIMILE H. Roger Schwall Securities and Exchange Commission treet, NE Washington, DC 20549 Facsimile: (202) 772-9368 Re: James River Coal Company Acceleration Request for Registration Statement on Form S-3 File No. 333-168628 – Request for Withdrawal of Acceleration Request Dear Mr. Schwall: James River Coal Company (the “Company”) hereby requests the withdrawal of the Acceleration Request of the Company’s above-referenced Registration Statement (the “Registration Statement”), which was filed as a correspondence with the U.S. Securities and Exchange Commission on September 16, 2010 (“Acceleration Request”). Based on further comments received by the Company from the U.S. Securities and Exchange Commission, the Company is withdrawing its Acceleration Request in order to withdraw pre-effective amendment no. 1 and pre-effective amendment no. 2 to the Registration Statement for the sole purpose of refiling such pre-effective amendments on behalf of each co-registrant under the correct registration statement file number. Sincerely, James River Coal Company /s/ Samuel M. Hopkins II Samuel M. Hopkins II Vice President and Chief Accounting Officer cc:David A. Stockton
